J-S04014-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.R.B., A MINOR,                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

APPEAL OF: D.B., THE FATHER OF
A.R.B.,

                            Appellant               No. 1025 WDA 2015


                 Appeal from the Order Entered June 12, 2015
              In the Court of Common Pleas of Allegheny County
                     Orphans' Court at No(s): AP 177 2014
                                 tpr-14-177


BEFORE: BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED MARCH 8, 2016

       D.B. (“Father”) appeals from the order entered on June 12, 2015,

wherein the orphans’ court granted the petition filed by the Allegheny

County Office of Children, Youth and Family (“CYF”) seeking to terminate

Father’s parental rights to his daughter, A.R.B., pursuant to 23 Pa.C.S. §

2511(a) and (b). We affirm.1

       The orphans’ court summarized the relevant facts and procedural

history as follows:


____________________________________________


1
  The orphans’ court also terminated the parental rights of the birth mother,
L.S., who did not appeal.


*
    Retired Senior Judge assigned to the Superior Court.
J-S04014-16



             A.R.B. came to the attention of the agency when she was
      born positive for opiates and THC [during] May [of] 2013. See
      Testimony of Transcript ("T.T."), dated June 12, 2015, at 63.
      The original case was only open a month before CYF closed out,
      as the parents apparently became enrolled in a drug and alcohol
      treatment. Id., at 64. However, CYF reopened the case in
      August after there were concerns that the parents were drinking
      and “nodding off” while parenting the infant. Id. The parents
      had been staying with the Paternal Grandmother, who is the
      child’s pre-adoptive foster mother. Id., at 65. And so the child
      was technically removed from the parents' care, but returned to
      the same physical home. Id. Indeed, the child has only resided
      in this home throughout her short life. Both parents stipulated
      to the child’s dependency status at the adjudicatory hearing on
      August 26, 2013. Id. She has never returned to either parent's
      care. Id. For a time during the course of the case, Father was
      incarcerated at the Allegheny County Jail, at the Renewal Center
      and then back at the Allegheny County Jail after he relapsed. He
      had been convicted in September 2013 for the manufacture or
      delivery or possession with intent to manufacture or deliver a
      controlled substance, for possession of marijuana and for drug
      paraphernalia, among other things. Id., at 82-83. He was
      ultimately released after approximately 14 months in October
      2014[.] [T]he Petition to Terminate Parental Rights was filed on
      October 17, 2014.

              Following the dependency determination, CYF created a
      Family Service Plan (“FSP”), which is designed to help the
      parents achieve reunification with their child. . . . Father's
      initial goals were: meet and maintain the demands of daily living
      (that is, find employment and obtain housing); achieve and
      maintain recovery from substance abuse; maintain contact and
      cooperation with CYF; visit the child; and parenting. Id., at 76.

Trial Court Opinion, 8/4/15, at 4-5.

      During the evidentiary hearing, CYF presented the testimony of

Patricia Pepe Ph.D., the court appointed evaluator and expert in child

psychology, Michelle Schultz, the CYF caseworker assigned to the family

between February 3, 2014 and October 24, 2014, and Melissa Fuchs,

                                       -2-
J-S04014-16



A.R.B.’s home study caseworker.       CYF also called one of the pre-adoptive

foster parents (“Paternal Grandmother”) and her ex-husband (“Paternal

Grandfather”), with whom Father resided for a portion of the time relevant

herein. Father testified on his own behalf.

       The CYF witnesses outlined Father’s FSP goals and testified that his

compliance was moderate.           He maintained contact with A.R.B. and

participated in some parenting classes and drug treatment programs while

he was incarcerated or in alternative confinement at the Renewal Center.

Likewise, he obtained employment and eventually moved from Paternal

Grandfather’s home, albeit to a residence shared by three roommates who

had not been vetted by CYF.

       Significantly,   however,   Father   failed   to   adequately   address   his

problems with drug and alcohol abuse, which is the precise reason for

A.R.B.’s placement. Father failed to enroll in any treatment programs since

his April 2014 relapse. N.T., 6/12/15, at 78-79, 133. He missed nine drug

screens, four of which were without excuse or explanation. Id. at 129-134,

174.   One of the missed screens was requested by Paternal Grandfather

after Father neglected to return home following a night out with friends. Id.

at 195-196. Additionally, Father did not obtain a sponsor through Alcoholics

Anonymous (“AA”) or attend meetings four times per week as recommended

by Dr. Pepe. Id. at 143. Father attended only one meeting per week, which

he failed to document with CYF, and he declined to engage a sponsor. Id. at

                                       -3-
J-S04014-16



132-33, 222.     Furthermore, while Father testified that he had been sober

since his April 2014 relapse, in reality Father continued to imbibe until

approximately one month before the June 2015 hearing.          Id. at 230-231.

Indeed, Father testified that he lied during the AA meetings about the extent

of his sobriety. Id. 233-234.

      Notwithstanding Father’s failure to address his substance abuse, Dr.

Pepe recommended that the agency pursue subsidized permanent legal

custody (“SPLC”) in lieu of the termination of Father’s parental rights and

the   adoption   of   A.R.B.   by   Paternal   Grandmother   and   her   husband

(collectively, “Foster Parents”). That recommendation was based upon two

concerns.   First, Dr. Pepe was swayed by Father’s report that Paternal

Grandmother was bedridden due to a diagnosis of Multiple Sclerosis (“MS”).

Second, Dr. Pepe detected a bond between A.R.B. and Father, and she was

apprehensive that Foster Parents would interfere with Father’s post-adoption

contact with his daughter.

      At the close of the evidentiary hearing, the orphans’ court concluded

that CYF satisfied its burden of proving the statutory grounds for involuntary

termination of parental rights outlined in § 2511(a) (2), (5), (8) and (b).

This timely appeal followed. Father complied with Pa.R.A.P. 1925(a)(2)(i) by

filing a statement of errors complained of on appeal concurrent with his

notice of appeal.

      Father raises two issues for our review:

                                       -4-
J-S04014-16



      I. Whether the Trial Court erred and/or abused its discretion in
      finding that the Office of Children, Youth and Families met their
      burden of proof and proved by clear and convincing evidence
      that the parental rights of D.B. should be terminated pursuant to
      23 Pa[.]C.S.A. 2511(a) (2), (5), and (8).

      II. Whether the Trial Court erred and /or abused its discretion in
      finding that the Office of Children, Youth and Families met their
      burden of proof and proved by clear and convincing evidence
      that terminating the parental rights of D.B. best meets the needs
      and welfare of A.R.B. pursuant to 23 Pa[.]C.S.A. § 2511(b).

Father’s brief at 1.

      Our standard of review is well settled.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Involuntary termination of parental rights is governed by § 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.           As the party petitioning for

termination of parental rights, CYF “must prove the statutory criteria for that

termination by at least clear and convincing evidence.” In re T.R., 465 A.2d
642, 644 (Pa. 1983).        Clear and convincing evidence is defined as

                                      -5-
J-S04014-16



“testimony that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.” Matter of Sylvester, 555 A.2d 1202, 1203–04

(Pa. 1989).

      As noted, the orphans’ court terminated Father’s parental rights

pursuant to § 2511(a)(2), (5), (8) and (b).     We need only agree with the

orphans’ court’s decision as to one subsection of 23 Pa.C.S. § 2511(a) and

(b) in order to affirm the termination of parental rights. In re B.L.W., 843
A.2d 380, 384 (Pa.Super. 2004) (en banc).         Herein, we agree with the

orphans’ court’s decision to terminate Father’s parental rights pursuant to

subsection 2511(a)(8), which provides as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

              ....

        (8) The child had been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement continue to exist and termination of
        parental rights would best serve the needs and welfare of
        the child.

              ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,

                                     -6-
J-S04014-16



       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

       In order to satisfy the requirements of § 2511(a)(8) in the case at bar,

CYF was required to produce clear and convincing evidence that: (1) A.R.B.

has been removed from Father for at least twelve months; (2) the conditions

which led to the child’s removal continue to exist; and (3) involuntary

termination of parental rights would best serve A.R.B.’s needs and welfare.2

See In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super.

2003). “Notably, termination under Section 2511(a)(8), does not require an

evaluation of [Father's] willingness or ability to remedy the conditions that

led to placement of [his] children.”           In re Adoption of R.J.S., 901 A.2d
____________________________________________


2
  Pursuant to § 2511(a)(8) and (b), we must twice examine A.R.B.’s needs
and welfare. In In Re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.Super.
2008) (en banc), we explained “while both Section 2511(a)(8) and Section
2511(b) direct us to evaluate the ‘needs and welfare of the child,’ we are
required to resolve the analysis relative to Section 2511(a)(8), prior to
addressing the ‘needs and welfare’ . . . as proscribed by Section 2511(b); as
such, they are distinct in that we must address Section 2511(a) before
reaching Section 2511(b).” Instantly, Father does not challenge the needs
and welfare component of § 2511(a)(8) relating to his parental deficiencies.
Accordingly, we address his argument regarding the orphans’ court’s
disregard of the beneficial relationship he shares with his daughter in the
context of § 2511(b). See C.L.G., supra, (“the analysis under Section
2511(a)(8) accounts for the needs of the child in addition to the behavior of
the parent.”).



                                           -7-
J-S04014-16



502, 511 (Pa.Super. 2006) (emphasis in original).

      First, we observe that A.R.B. has been in CYF’s care since August of

2013, due to concerns about Father’s drug and alcohol abuse. As CYF did

not file its petition to terminate Father’s parental rights until October 17,

2014, approximately fourteen months later, the agency satisfied the

threshold requirement of § 2511(a)(8).          Next, as discussed infra, the

certified record reveals that the drug and alcohol abuse that led to A.R.B.’s

removal continued to exist as recently as one month prior to the evidentiary

hearing.

      Father invokes the fact that he completed most of the goals that CYF

established in the FSP as a basis to preserve his parental rights.            He

highlights   that   he   cooperated   with   CYF,   maintained   consistent   and

meaningful contact with his daughter that included periods of unsupervised

visitation, obtained employment, completed programs while incarcerated

and housed at the Renewal Center, and secured housing. He argues that he

made strides toward reunification and utilized the services available to him.

Hence, Father posits that CYF failed to prove by clear and convincing

evidence that the conditions which led to A.R.B.’s placement continue to

exist or that Father cannot remedy the issue within a reasonable time.

      In addressing this argument, the orphans’ court reasoned that Father’s

inability to remain sober under the circumstances of this case led it to

conclude that Father could not parent A.R.B. beyond limited interactions

                                      -8-
J-S04014-16



during visitation. The court stressed, “By his own account, Father has been

clean from alcohol for only about the month immediately preceding the TPR

hearing. Yet, he testified that he attends Alcoholics Anonymous meetings.”

Trial Court Opinion, 8/5/15, at 4.     It continued that, despite Father’s

proffered preference of AA over Narcotics Anonymous (“NA”), he “is not

serious about addressing his drug and alcohol issues. For example, he has

yet to obtain a sponsor in either organization, [and] does not go to the

recommended [number] of meetings.” Id. Additionally, the orphans’ court

observed that Father missed several drug screens, almost one-half of those

without explanation, and “even missed a screen as late as the week before

the TPR hearing.” Id. at 6.

     Finally, the orphans’ court referenced Father’s failure to obtain mental

health treatment as recommended by Dr. Pepe.       It reasoned that Father’s

inaction implicated his underlying substance abuse problems and further

evinced the continued existence of the conditions which led to A.R.B.’s

removal from his care. The court concluded,

     [T]his is what persuades th[e] Court that the conditions that led
     to the child's removal still continue to exist, and thus that
     termination is warranted.     It is true that Father has been
     improving since the removal of his child, but he has not
     demonstrated a real intent to address his drug and alcohol
     issues. He has not addressed his mental health issues. Dr. Pepe
     diagnosed Father with a mood disorder and a poly-substance
     dependency. Id., at 23. She recommended weekly mental
     health treatment to address depression and anxiety. Id. The
     concern is that Father will self-medicate or that he will become
     intoxicated, exercise poor judgment and relapse. Id. 25 -26. To

                                   -9-
J-S04014-16



       be clear, Father's poly-substance dependency means a
       dependency to multiple drugs. Although he was incarcerated for
       marijuana and although alcohol use was allegedly the drug that
       led to the child's removal,     Father's drug use history also
       includes oxycodone and benzodiazepine. Id., at 76 -77. Father
       has failed to remedy these conditions.

Trial Court Opinion, 8/5/15, at 6.

       For the following reasons, we affirm the trial court’s decision. First, we

observe that Father’s assertion that the record does not demonstrate that he

could not remedy his substance abuse within a reasonable amount of time is

misplaced because that is not an element of § 2511(a)(8).                See In re

Adoption of R.J.S., supra at 511.                Indeed, the language that Father

references relates only to the statutory grounds for termination under §

2511(a)(5).3 Thus, that argument fails.

       Moreover,     the    certified   record     confirms   the   orphans’   court’s

determination. During the evidentiary hearing, Ms. Schultz, the former CYS

caseworker assigned to the family testified about Father’s ongoing ordeal

with substance abuse.         Father admitted to smoking marijuana when the

child was removed from his and Mother’s care and tested positive for

____________________________________________


3
  Section 2511(a)(5) is similar to (a)(8) except that the former requires only
six months of placement and includes the additional elements that “the
parent cannot or will not remedy those conditions within a reasonable period
of time [and] the services or assistance reasonably available to the parent
are not likely to remedy the conditions which led to the removal or
placement of the child within a reasonable period of time[.]”         See 23
Pa.C.S. § 2511(a)(5).



                                          - 10 -
J-S04014-16



benzodiazepine and oxycodone, which were his drugs of choice.            N.T.

6/12/15, at 76-77.        Indeed, Father stipulated during the dependency

proceedings that his parenting deficiencies stemmed from his use of drugs

and alcohol. Id. at 76.

      Ms. Schultz further explained that, approximately three months after

A.R.B.’s birth, Father was incarcerated for a collection of drug offenses,

including possession of marijuana, possession of a controlled substance with

intent to deliver, and possession of paraphernalia. Id. at 82-83; CYF Exhibit

2.   The trial court imposed eleven and one-half to twenty-three months

imprisonment followed by four years of probation. N.T., 6/12/15, at 84, CYF

Exhibit 2.    Father was released to the Renewal Center, a non-secure

residential facility, approximately two weeks after the sentence was

imposed. N.T., 6/12/15, at 78. However, following the April 2014 relapse,

Father was re-incarcerated at the Allegheny County Jail until October 2014.

Id. at 79, 86. Ms. Schultz reported that, between CYF’s initial involvement

and Father’s re-incarceration, he completed a detoxification program

administered by Western Psychiatric Institute and Clinic and a drug and

alcohol treatment program administered by Cove Forge.       Id. at 81.   She

stressed, however, that the agency did not have any documentation of

Father participating in drug and alcohol treatment since his April 2014

relapse and re-incarceration. Id. at 86.




                                    - 11 -
J-S04014-16



     A.R.B.’s home study caseworker, Ms. Fuchs, testified consistently with

Ms. Schultz regarding Father’s lack of progress toward confronting his

problems with drug and alcohol abuse. She discussed Father’s drug screens

and participation in AA and NA. As it relates to the urine screens, Ms. Fuchs

stated that Father attended twenty of twenty-nine screens. Id. at 129. The

results of those tests were negative.       Id.        Of the nine tests that Father

missed, five were excused due to scheduling and coordination issues. Id. at

131. The remaining four were without any excuse or justification.                   Id. at

132. Father was aware that the agency treated the unexcused absences as

positive tests, but he failed to proffer any explanations for the missed

screens. Id. at 174.

     In   summarizing    Father’s   lack        of     compliance    with     Dr.   Pepe’s

recommendation to attend four AA or NA meetings per week and to utilize a

sponsor, Ms. Fuchs testified that Father claimed that he attended one AA

meeting   per   week   but   neglected     to        provide   the   agency    with   any

documentation of his participation. Id. at 132-133. She relayed that Father

did not attend the NA meetings because the AA meetings were more

convenient and he felt comfortable with that community. Id. at 133. Ms.

Fuchs articulated CYF’s concern about Father’s substance abuse. She noted

that “Drug and alcohol use was one of the reasons that brought [A.R.B.] into

care” and the agency was worried that Father would make poor decisions

when he was under the influence of intoxicants. Id. at 135.

                                    - 12 -
J-S04014-16



      Next, we highlight that Dr. Pepe believed that Father’s relatively recent

use of alcohol was significant in this case given his history of abuse.

Testifying within a reasonable degree of psychological certainty, Dr. Pepe

indicated that imbibing is a risk factor for relapse in individuals with a history

of substance abuse, and she expressed her concern that Father could start

self-medicating to suppress his mental health issues. Id. at 27, 35, 42-43.

      Notwithstanding Father’s protestations to the contrary, the foregoing

evidence sustains the orphans’ court’s determination that CYF proved by

clear and convincing evidence the statutory grounds to terminate Father’s

parental rights to A.R.B. pursuant to § 2511(a)(8). The child was removed

from Father’s care for more than twelve months, the conditions that led to

her removal continue to exist, and termination would best suit A.R.B.’s

needs and welfare in relation to Father’s weaknesses. Stated plainly, Father

is not committed to his efforts to confront his substance abuse or his mental

health problems.    While Father completed detox and a treatment program

during early 2014 and alleges that he currently attends one AA meeting per

week, he has not engaged in any treatment since his April 2014 relapse. He

consumed alcohol as recently as one month prior to the evidentiary hearing

and misrepresented his sobriety.          Moreover, he rejected Dr. Pepe’s

recommendations that he attend four AA meetings per week, utilize NA as a

complement to the AA sessions, and secure a sponsor to assist with his

rehabilitation. Additionally, we agree with the trial court’s perspective that

                                     - 13 -
J-S04014-16



Father’s indifference to the four unexcused urine screens reveals a troubling

lack of dedication to the rehabilitation process. Accordingly, we find that the

record supports the orphans’ court’s conclusion that CYF satisfied the

statutory requirements to terminate Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(8).

      Next, we address whether the orphans’ court abused its discretion in

finding that CYF presented sufficient evidence to demonstrate by clear and

convincing    evidence   that   terminating    Father’s   parental   rights   and

permanently severing the existing bond between him and A.R.B. would best

serve the child’s needs and welfare pursuant to § 2511(b).            While the

Adoption Act does not mandate that the trial court consider the effect of

permanently severing parental bonds, our case law requires it where a bond

exists to some extent. See In re E.M., 620 A.2d 481, 485 (Pa. 1993).

      The extent of the orphans’ court’s bond-effect analysis depends upon

the circumstances of a particular case.       In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that, while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the trial court

when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008). Indeed, the mere existence of an

emotional bond does not preclude the termination of parental rights. See In

re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial court’s decision to terminate

                                     - 14 -
J-S04014-16



parental rights was affirmed where court balanced strong emotional bond

against parents’ inability to serve needs of child).

      Herein,   Dr.   Pepe   recommended       neither   reunification   nor   the

termination of parental rights. Instead, for the reasons discussed below, Dr.

Pepe recommended SPLC or an open adoption that permits continued

contact between Father and A.R.B.       N.T., 6/12/15, at 31-35, 53.       Father

argues that the orphans’ court erred in declining to follow Dr. Pepe’s

recommendation to forego terminating Father’s parental rights in order to

pursue SPLC. The crux of this contention is that a positive attachment exists

between A.R.B. and Father, and while that connection pales in comparison to

the bond A.R.B. shares with Foster Parents, it would be detrimental to A.R.B.

if the relationship with Father was severed.

      As Father’s position is based primarily upon Dr. Pepe’s expert

perspective, we review her testimony at the outset. Dr. Pepe testified that,

A.R.B.’s attachment and bonding are very significant for her because young

children require stability and dependability from caregivers to avoid

developing attachment disorders later in their childhood. Id. at 11-12. She

also noted that a lack of stability could cause developmental issues. Id. at

12. She defined “bonding” as a collection of behaviors and “attachment” as

a psychological concept. Id. at 11.

      Dr. Pepe completed a series of interactional evaluations between

A.R.B. and Father. She characterized A.R.B.’s level of bond and attachment

                                      - 15 -
J-S04014-16



to Father as a positive attachment, but not at the same level as with Foster

Parents.     Id. at 17-18.     When asked whether she would describe the

relationship as necessary and beneficial she explained, “Actually, yes, I

would, . . . She’s happy to see him. She responds well. He seems to know

her very well in terms of what her needs are.            And I do think it’s an

important relationship for her.”        Id. at 18.   Hence, while A.R.B. neither

depends upon Father in the same manner as Foster Parents nor views him

as her psychological parent, the child does, in fact, exhibit some bonding

with him.     As it relates to terminating Father’s parental rights, Dr. Pepe

concluded that A.R.B. would suffer harm if future contact with Father was

precluded. Id. at 35.        However, she was not able to determine how

detrimental the harm would be.          Id.   She was concerned that, “at some

point[,] [A.R.B.] would recognize his absence [and] that would cause

difficulty in her future.” Id. at 37.

         In addition to evaluating the bond between Father and A.R.B., Dr.

Pepe also performed interactional evaluations between A.R.B. and Foster

Parents.     Id. at 8-9.    She observed that A.R.B. had a positive primary

attachment with her Foster Parents, with whom she has lived with since

birth.    Id. at 9-10.     Dr. Pepe testified that Foster Parents are A.R.B.’s

psychological parents in that she consistently identifies them as her primary

caretakers. Id. at 11. She believed that removing the child from their care

would cause psychological trauma, but conceded that the degree of trauma

                                        - 16 -
J-S04014-16



would depend on the circumstances of the separation.               Id. at 13.

Importantly, Foster Parents confirmed with Dr. Pepe that they are willing to

maintain post-adoption contact between A.R.B. and Father. Id. at. 14.

     Ultimately, Dr. Pepe recommended SPLC or, to a lesser extent, open

adoption because she detected a positive connection between A.R.B. and

Father.   Id. at 30-31.      Due to Father’s lack of progress in maintaining

sobriety, she could not recommend reunification.        Id. at 32.     Dr. Pepe

acknowledged A.R.B.’s primary attachment with Foster Parents and noted

their clear intent to adopt the child; however, Dr. Pepe was persuaded by

Father’s insinuation that Paternal Grandmother was often bedridden by MS.

Id. at 31.     She stated, “I’m concerned about the future.               So I’m

recommending SPLC.”       Id.       As it relates to the open adoption, she

subsequently   elucidated,     “I   discussed   open   adoption   [with    Foster

Parents]. . . . I think open adoption is an option[,] [b]ut . . . my thinking

was leaning more to SPLC.” Id. at 34.

     The orphans’ court was not persuaded by Dr. Pepe’s apprehension.

The court observed that, while Dr. Pepe relied upon Father’s characterization

of Paternal Grandmother’s physical condition, the evidence adduced during

the hearing established that Paternal Grandmother was diagnosed with MS

during 1996 and that the condition is in remission.      Id. at 186.      Paternal

Grandmother testified that, when an intermittent relapse occurs, she

experiences weakness on one side of her body and vision problems.             Id.

                                      - 17 -
J-S04014-16



She explained, “I am not bedridden from it. I will have to take . . . maybe a

day or two . . . to get my eyes refocused. I will go on steroids and I usually

bounce back.” Id. She highlighted that she continued to raise Father and

his three siblings since the diagnosis and that she and her husband have an

extensive support network, including a backup caregiver with appropriate

certifications, if an emergency should arise.       Id. at 187.      Upon review of

these additional facts, which Dr. Pepe apparently did not consider, we have

no   basis   to   disturb   the   orphans’    court’s   conclusion    that   Paternal

Grandmother’s diagnosis of MS should not preclude Foster Parents from

adopting A.R.B.

      The certified record also supports the orphans’ court’s decision to

discount Dr. Pepe’s anxiety that Foster Parents would prevent post-adoption

contact between A.R.B. and Father.           Contrary to Dr. Pepe’s perspective,

Paternal Grandmother testified that she and her husband would continue to

provide Father access to his daughter following the adoption. She stated, “I

have no problem with [Father] seeing her. . . I have no problem with him.

He’s my son. I love him. [H]e’s made some bad moves, but . . . he’s still

her father and I would not have her if it was not for him.” Id. at 189-190.

This is clear and convincing evidence that Foster Parents support Father’s

post-adoption contact with A.R.B. In contrast, nothing in the record sustains

Father’s speculation that, one day, Foster Parents will decline to sanction




                                      - 18 -
J-S04014-16



that relationship.   As the record supports the trial court’s finding that Dr.

Pepe’s concerns were misplaced, Father’s assertions of error fail.

       For all of the foregoing reasons, we affirm the orphans’ court order

terminating Father’s parental rights to A.R.B. pursuant to § 2511(a)(8) and

(b).

       Order affirmed.

       Judge Strassburger joins this memorandum.

       Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/2016




                                     - 19 -